           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL CHARLES,         :
        Plaintiff        :
                         :                      No. 1:17-cv-02250
         v.              :
                         :                      (Judge Rambo)
UNITED STATES DEPARTMENT :
OF JUSTICE, FEDERAL      :
BUREAU OF PRISONS,       :
         Defendant       :

                               ORDER

    AND NOW, on this 19th day of November 2018, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

    1. Defendant’s unopposed motion to dismiss or, in the alternative, for
       summary judgment (Doc. No. 14), is GRANTED;

    2. This action is DISMISSED pursuant to Federal Rule of Civil Procedure
       41(b) for Plaintiff’s failure to prosecute; and

    3. The Clerk of Court is directed to CLOSE this case.



                              s/Sylvia H. Rambo
                              SYLVIA H. RAMBO
                              United States District Judge
